DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on November 4, 2022 has been fully considered.  The rejection is made final.  Claims 1-8 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
	  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
In order to further the prosecution of this Application, Examiner encourages Applicant to contact Examiner for an interview.  Examiner also encourages Applicant to contact Examiner for an interview, if there is any question or concern about this office action.

Continuation Statement
This patent application is a continuation of U.S. Application No. 15/214,985, filed July 20, 2016, now U.S. Patent #11,042,506.

Response to Amendment
Applicant’s arguments filed on November 4, 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. § 101 have been fully considered and are still NOT persuasive based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  Therefore, the rejection has been maintained.  Please see the reasons below.
The rejection of claim 6 under 35 USC § 112 in the previous office action has been withdrawn because of the amendment to the claim.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot in view of Keezer et al. (US Patent Publication No. 2002/0143659 A1).
        
In response to Applicant’s argument November 4, 2022, on page 4 that “B. OBVIOUSNESS TYPE DOUBLE PATENTING REJECTION The Office Action rejects claim 1 under the judicially created doctrine of obviousness-type double patenting in view claims 7 of U.S. Patent No. 11,042,506. Applicant respectfully submits that this rejection is improper, as claim 1 is the same as claim 1, which was restricted by the Examiner in the parent application.”, is acknowledged but not deemed to be persuasive.
 	Examiner not sure what it means by “Applicant respectfully submits that this rejection is improper, as claim 1 is the same as claim 1, which was restricted by the Examiner in the parent application.”  Examiner requires further explanation for a proper response.

In response to Applicant’s argument filed on November 4, 2022, on page 5 that Applicant respectively disagrees examiner’s 35 USC § 101 rejection because of Applicant’s amendment to the claim 1 which recites that the acts are performed by a processing device, is acknowledged but not deemed to be persuasive.
Examiner disagrees.  As was mentioned in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components such as “processing device”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “processing device” to perform “generating”, “applying”, “determining”, “scanning” steps. The processing device in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processing device” to perform “generating”, “applying”, “determining”, “scanning” steps amounts to no more than mere instructions to apply the exception using a generic computer component such as “processing device”. Mere instructions to apply an exception using a generic computer component such as “processing device” cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent No. 11,036,769.  Although the conflicting claims are not identical, they are not patentably distinct from each other as shown in the table below:
Patent No. 11,042,506 claim 7
Instant Application No. 17/324,429 claim 1
7. A method comprising: 
accessing, by a computing device over one or more networks, a plurality of data stores to identify files of network data to be evaluated for policy compliance; 
grouping, by the computing device, 
identified files of network data based on one or more file characteristics associated with the network data; 
identifying, by the computing device, a data schema associated with the identified files, wherein the identifying further comprises: 
determining a position of the data schema in the identified files of network data, and generating a confidence score for identification of the data schema based on pattern matching that evaluates content of the position in the identified files of network data; 
determining a policy rule that applies to the identified files of network data associated with the data schema; 
scanning only a portion of at least one file in the identified files of network data that corresponds with the position of the data schema to determine a violation of the policy rule; and 
generating a report of compliance with the policy rule for the portion of file data scanned.
       1. (Currently Amended) A method comprising: generating by a processing device one or more groupings for a network data based on file type of the network data; 
            applying by the processing device data identification rules to identify at least one data structure of a specific instance in a file data of the one or more groupings; 
           determining by the processing device one or more policy rules that apply to content of the at least one data structure; 
           scanning by the processing device at least one file from the file data of the one or more groupings to determine compliance with the one or more policy rules; and 
          generating by the processing device, for the at least one file scanned, a report of compliance with the one or more policy rules.

Table 1
As exemplarily illustrated in Table 1 above, both are directed to compliance violation detection. Thus, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in Patent No. 11,042,506 as the differences between them would not change the scope of the invention.  It has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art. See In re Karlson (CCPA), 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  Please also see MPEP § 804.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a series of acts (i.e., process) of generating network data, applying data identification rules to identify data, scanning data to determine compliance with rules and generating report of compliance.  Thus, the claim is directed to a process, which is one of the statutory categories of invention.   
The limitations of generating network data, applying data identification rules to identify data, scanning data to determine compliance with rules and generating report of compliance, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generating”, “applying”, “determining”, “scanning” in the context of this claim encompasses the user thinking that the collected data/information have been manipulated and generated based on certain rules or determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform “generating”, “applying”, “determining”, “scanning” steps. The processor in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform “generating”, “applying”, “determining”, “scanning” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
With respect to the dependent claims 2-8, the claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zoppas et al. (US Patent No. 7,996,373, ‘Zoppas’, hereafter, provided by the Applicant’s IDS) in view of Keezer et al. (US Patent Publication No. 2002/0143659 A1, ‘Keezer’, hereafter).

Regarding claim 1, Zoppas teaches a method comprising: 
generating by a processing device  one or more groupings for a network data (figure 7, 706, column 18, lines 24-41, "processing logic combines matching tuple sets from content fragments and groups the combined matching tuple sets by row numbers") based on file type of the network data (Zoppas, Col 14, lines 22-24, "The DCM detection technique may include various types of detection method [...] such as file type");
scanning by the processing device at least one file from the file data of the one or more groupings to determine compliance with the one or more policy rules (Zoppas, Col 6, line 8, "detect whether the data repository violates a policy" and Fig. 1, detection engine 128,); and
generating by the processing device for the at least one file scanned, a report of compliance with the one or more policy rules (Zoppas, Col 13, lines 37-52, "the violation is reported using a format such as XML, PDF"). 
Zoppas does not teach
applying by the processing device data identification rules to identify at least one data structure of a specific instance in a file data of the one or more groupings;
determining by the processing device one or more policy rules that apply to content of the at least one data structure;
However, Keezer teaches
applying by the processing device data identification rules to identify at least one data structure of a specific instance in a file data of the one or more groupings (At a step 510,  the rule creation application identifies the DOM node containing the selected content. At a step 510, the rule creation application identifies a node attribute of the identified DOM node that contains the selected content. At a step 512, the rule creation application creates a structured graph representation (DOM) path to the node containing the selected content, Keezer [0082-0085]);
determining by the processing device one or more policy rules that apply to content of the at least one data structure (At a step 510,  the rule creation application identifies the DOM node containing the selected content. At a step 510, the rule creation application identifies a node attribute of the identified DOM node that contains the selected content. At a step 512, the rule creation application creates a structured graph representation (DOM) path to the node containing the selected content, Keezer [0082-0085]);
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of Zoppas and Keezer before him/her, to modify Zoppas with the teaching of Keezer’s rule-based identification of items represented on web pages.  One would have been motivated to do so for the benefit of providing rule-based identification of data structure and its content, advantageously determining as to what item or items are represented on a web page (Keezer, Abstract and [0007-0009]).
Regarding claim 2, Zoppas as modified teaches further comprising recursively discovering the network data, wherein the network data is one or more selected from a group consisting of: data stored in one or more data stores of a distributed network, data received at a firewall, data stored on a client computing device, and data from an application executing on the client computing device (The scan agent and data repositories,  Zoppas, Col 9, lines 20-67, Figs. 3B and 4).
Regarding claim 3, Zoppas as modified teaches wherein the scanning further comprises scanning a most recent file from the file data of the one or more groupings to determine compliance with the policy rules (Zoppas, Col 20, lines 25-47). 
Regarding claim 4, Zoppas as modified teaches wherein the scanning further comprises scanning at least one file of the file data that has a date that exceeds a retention policy for a policy rule that is applicable to the at least one schema (the embodiments described herein may be used to identify aged or outdated confidential documents unnecessarily stored in unexpected places within the organization … policy, to reduce proliferation of confidential data across file servers, … and measure data loss risk, Zoppas, Col 20, lines 25-47). 
Regarding claim 5, Zoppas as modified teaches wherein the applying data identification rules further comprises determining a position of at least one schema in the file data of the one or more groupings (Zoppas, Col 20, lines 25-47).25Docket No. 14917.2854US01/359958.01 
Regarding claim 6, Zoppas as modified teaches wherein the applying of the data identification rules further comprises generating a confidence score for identification of the at least one data structure based on pattern matching that evaluates content of the position in the one or more files of network data (Zoppas, Col 14, lines 22-57). 
Regarding claim 7, Zoppas as modified teaches wherein the scanning further comprises scanning, for the one or more groupings, a portion of the at least one file that corresponds with the position of the at least one data schema to which a policy rule applies (Zoppas, Col 20, lines 25-47). 
Regarding claim 8, Zoppas as modified teaches further comprising executing at least one action to remediate a compliance violation identified in the reporting, wherein the at least one action is one or more selected from a group consisting of: requesting a data owner of the at least one file to remedy the compliance violation, scrubbing the at least one file to remedy the one or more compliance violations, and deleting the at least one file that includes the compliance violation (Zoppas, Col 13, line 53 – Col 14, line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168